Citation Nr: 1455426	
Decision Date: 12/16/14    Archive Date: 12/24/14

DOCKET NO.  08-14 238	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los Angeles, California


THE ISSUES

1.  Entitlement to an evaluation in excess of 20 percent for service-connected residuals of a thoracic spine injury with anterior wedging, T8-T11.
 
2.  Entitlement to an initial evaluation in excess of 20 percent for service-connected degenerative changes of the cervical spine with possible myelopathy.
 
3.  Entitlement to a total disability rating based on individual unemployability due to service-connected disabilities (TDIU).


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

R. Kipper, Associate Counsel


INTRODUCTION

The Veteran served on active duty from December 1975 to December 1978.

These matters come before the Board of Veterans' Appeals (Board) on appeal from an August 2006 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Los Angeles, California, which denied an increased rating for service-connected residuals of a thoracic spine injury with anterior wedging, T8-T11, and granted service connection for degenerative changes of the cervical spine with possible myelopathy with a 10 percent disability rating.  

In April 2012, the Board denied an evaluation in excess of 20 percent for service-connected residuals of a thoracic spine injury with anterior wedging, T8-T11, and granted an evaluation of 20 percent for service-connected degenerative changes of the cervical spine with possible myelopathy.  The Veteran appealed the Board's decision to the United States Court of Appeals for Veterans Claims (Court).  In November 2012, the Court issued an Order granting a Joint Motion for Remand by the parties, vacating the decision with respect the first two issues described in the issues section above, and remanding the matter to Board for further action.

In July 2013, the Board remanded the case to the RO via the Appeals Management Center (AMC) in Washington, DC for additional development, to include providing the Veteran with a new examination and obtaining any outstanding VA treatment records.  In March 2014, the Board again remanded the case to the RO for additional development, to include obtaining outstanding treatment records and developing a claim for a TDIU.  

The Board notes that in the supplemental statement of the case (SSOC) dated in June 2014, the RO indicated that the current evaluation for residuals of a thoracic spine injury is 30 percent, when the actual rating is 20 percent disabling.  This notation is clearly a typographical error because the general rating formula for diseases and injuries of the spine does not allow for a 30 percent rating for disabilities of the thoracolumbar spine.  Although the Veteran's representative contends that the Board should honor this 30 percent rating, the Board finds that the Veteran is not prejudiced by this single reference to a 30 percent rating.  Moreover, as the claim is being remanded, the RO/AMC can correct the error. 

This appeal was processed using the Veterans Benefits Management System (VBMS) and Virtual VA paperless claims processing systems.  Accordingly, any future consideration of the Veteran's case should take into consideration the existence of this electronic record.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).   VA will notify the appellant if further action is required.


REMAND

After a careful review of the Veteran's claims file the Board finds that further development is required prior to adjudicating the Veteran's claims.  The Board is cognizant of the fact that the Veteran's case has been in adjudicative status for many years, and it has already been remanded in the past.  Consequently, the Board wishes to assure the Veteran that it would not be remanding this case again unless it was essential for a full and fair adjudication of his claims.

As noted above, the Board remanded this case in July 2013 and directed the RO/AMC to afford the Veteran a VA examination of the spine.  The Board specifically directed the examiner to review the entire claim file.  The Board also directed the examiner to "note all neurologic abnormalities and diagnoses and indicate whether any diagnosed neurologic condition or conditions are related to either service connected residuals of a thoracic spine injury with anterior wedging, T8-T11 or service-connected degenerative changes of the cervical spine with possible myelopathy."  

The Veteran was afforded a VA spine examination in October 2013.  However, the examiner indicated that he did not review the Veteran's claim file as part of the examination.  Moreover, the examiner did not discuss any of the Veteran's documented neurologic abnormalities and diagnoses in the October 2013 examination report.   A remand by the Board confers on a claimant, as a matter of law, the right to compliance with the remand orders and provides that the Secretary of VA has a concomitant duty to ensure compliance with the terms of the remand.  Stegall v. West, 11 Vet. App. 268 (1998).   Despite references in the record to several possible neurologic abnormalities, it is not clear from the examination report whether the examiner considered that evidence.  Further, the examiner did not review the entire claim file as directed.  As such, the mandates of the Board's remand were not adhered to, and the claim must again be remanded so that remedial compliance with the Board's July 2013 remand can occur. 

Additionally, as noted above, the Veteran was last afforded a VA examination to assess the severity of his thoracic and cervical spine conditions in October 2013.  However, in an April 2014 statement, the Veteran indicated that he could barely write because of his spine condition and that his pain had gotten worse.  Accordingly, as the Veteran has effectively alleged a worsening of his spine symptoms, the Board finds that a contemporaneous VA examination is needed to determine the current severity of his service-connected thoracic and cervical spine disabilities.  See Snuffer v. Gober, 10 Vet. App. 400 (1997) (noting that a veteran is entitled to a new VA examination where there is evidence that the condition has worsened since the last examination).

Remand is also required to obtain outstanding Social Security Administration (SSA) records.  The Veteran has consistently indicated that he applied for, and was denied, SSA disability benefits in 1998 or 1999.  See October 2001 Statement in Support of Claim; December 2009 VA Treatment Record.  Moreover, in October 2001, the Veteran submitted a copy of a portion of his SSA records related to his psychiatric disability claim.  It appears that the RO made an attempt to obtain these records in September 2010.  However, SSA informed the VA, by marking the appropriate box, that it could not send the medical records requested because it presently had no medical on file or because it was unable to locate the records.  

The Board notes that the record is absent a formal finding of unavailability, indicating that the Veteran's SSA records were unavailable for review.  Nor does the record contain any notification to the Veteran that the SSA records were unavailable as per 38 C.F.R. § 3.159(e).  The first indication to the Veteran that SSA records could not be found is in a September 2011 SSOC, which merely states that the RO considered as evidence a "negative response for records from the Social Security Administration dated September 23, 2010."  As there is no formal finding of unavailability of records, and as this matter is being remanded anyway, an additional attempt to secure such records must be made as they are considered to be constructively of record.  See Golz v. Shinseki, 590 F.3d 1317, 1323 (Fed. Cir. 2010).  If SSA records are still unavailable, the RO should inform the Veteran of the efforts VA made to obtain the records, provide description of further action VA will take regarding the claim, and notify the Veteran that he is ultimately responsible for providing such evidence.

The TDIU issue must be remanded because the increased rating claims are inextricably intertwined and must be considered together.  Thus, a decision by the Board on the Veteran's TDIU claim would, at this point, be premature.  See Harris v. Derwinski, 1 Vet. App. 180, 183 (1991) (holding that two issues are "inextricably intertwined" when they are so closely tied together that a final decision cannot be rendered unless both issues have been considered).

Finally, because the record indicates that the Veteran has been receiving ongoing VA treatment for his spine disabilities, any updated VA treatment records should be obtained and associated with the claims file.


Accordingly, the case is REMANDED for the following action:


1. Obtain and associate with the Veteran's claims file all outstanding VA treatment records documenting treatment for the service-connected thoracic and cervical spine disabilities for the period from October 2013 to the present.  The Veteran should also be afforded the opportunity to identify and submit any outstanding private treatment records.

2. Every effort should be made to obtain the Veteran's SSA records.  If VA is unable to obtain these records after making as many requests as are necessary, and concludes that they do not exist or that further efforts to obtain them would be futile, a formal finding of unavailability must be prepared and associated with the claims file. 

The Veteran must also be notified that VA was unable to obtain the Veteran's SSA records.  The notice should: (a) identify the specific records VA is unable to obtain; (b) briefly explain the efforts that VA made to obtain those records; (c) describe any further action to be taken by VA with respect to the claim; and (d) notify the Veteran that he is ultimately responsible for providing the evidence.  38 U.S.C.A. § 5103A (b)(2) (West 2014); 38 C.F.R. § 3.159 (e)(1) (2014).

3. After completing the above, schedule the Veteran for examination of the spine.  If possible, the examination should be scheduled in the winter as the Veteran has indicated that the spine disabilities are worse during the winter months.  The entire claim file must be reviewed by the examiner.  If the examiner does not have access to Virtual VA, any relevant treatment records contained in the Virtual VA file that are not available on CAPRI or AMIE must be printed and associated with the paper claims file so they can be available to the examiner for review.

The examiner should fully set forth all current complaints, pertinent clinical findings, and diagnoses.  A complete medical history should be elicited.

On examination, the examiner should fully evaluate the Veteran's service connected residuals of a thoracic spine injury with anterior wedging, T8-T11 and service-connected degenerative changes of the cervical spine with possible myelopathy.  The examiner must report the range of motion in degrees and comment on the presence and extent of any painful motion, functional loss due to pain, excess fatigability, weakness, and additional disability during flare-ups.  The examiner should also report if there is evidence of ankylosis.

The examiner should also note all neurologic abnormalities and diagnoses and indicate whether any diagnosed neurologic condition or conditions are related to either service connected residuals of a thoracic spine injury with anterior wedging, T8-T11 or service-connected degenerative changes of the cervical spine with possible myelopathy.  The examiner should describe the level of severity of the neurologic symptom and describe the limitation(s) caused by any identified neurologic abnormalities associated with the spine disabilities.  

If there are no neurological manifestations, that fact must be expressly noted in the report.  If neurological symptoms are deemed to be related to the Veteran's spine disabilities, the examiner should identify the nerve impaired and indicate whether there is complete or partial paralysis, neuralgia, or neuritis; and whether any partial paralysis, neuritis or neuralgia is mild, moderate, moderately severe, or severe.

The examiner is specifically asked to comment on the Veteran's reports of experiencing numbness and paresthesia, diagnoses of possible myelopathy, a June 2002 VA treatment note showing a positive Hoffman sign and hyperactive deep tendon reflexes, and the August 2010 examination report showing signs of pathologic reflexes described as brisk.

Finally, the examiner should discuss the impact, if any, the disability has on the Veteran's ability to obtain and maintain gainful employment and activities of daily living.  The examiner should conduct any appropriate tests and studies in order to determine the nature and extent of the social and industrial impairment attributable to the service-connected thoracic and cervical spine disabilities.

The examiner must provide a rationale for each of the opinions that takes into account the Veteran's reports of his history and his current symptoms.  If the examiner discounts the Veteran's reports, the examiner should provide a reason for doing so.

4. Thereafter, the RO/AMC must review the claims file to ensure that the foregoing requested development has been completed.  In particular, review the requested examination report and medical opinion to ensure that it is responsive to and in compliance with the directives of this remand and if not, implement corrective procedures.  See Stegall v. West, 11 Vet. App. 268 (1998).

5. Following the completion of the foregoing, the RO should readjudicate the Veteran's claim.  If the claim is denied, supply the Veteran and his representative with a supplemental statement of the case and allow an appropriate period of time for response.  Thereafter, the claims folder should be returned to the Board for further appellate review, if otherwise in order.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
WAYNE M. BRAEUER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).




